(Por la corte, a propuesta del Juez Asociado Sr. Aldrey.)
Vistos los casos de Vázquez v. Valdés, 28 D.P.R. 467, y de Vázquez v. Porto Rico Railway, Light & Power Co., 35 D.P.R. 63, en los cuales resolvimos que la acción por daños y perjuicios a la persona de una mujer casada no puede ser ejercitada por ella sino por su marido por tener el concepto de bien ganancial, se desestima por frívola, a instancia del apelado, la apelación interpuesta en este caso, por haber sido ejercitada igual acción por una mujer casada.